Title: John Hopkins to Thomas Jefferson, 26 June 1813
From: Hopkins, John
To: Jefferson, Thomas


          sir

Philadelphia
June 26.
1813
          I have taken the liberty to request
your Excellency, amongst other Patriots of the American Revolution, to
patronize a work, which is
intended to be a faithful narrative; of those interesting events.
          It is presumed, that your Ex is
acquainted, with many facts, & circumstances of that period; in which you
bore, so
splendid, & honourable a part; &
which it would be important to know, & if it would not trespass too much
upon your valuable time, to communicate them to me; I should deem it an
especial favor. The work has already received 6.000 Subs, &
it would
particularly gratify me to add your Ex name, to the list.
May the ruler of the universe, spare you here, to see a happy termination, to
our just struggle; with the enemy of the
human
race, is the sincere wish
of Your obt servt
          John
            Hopkins
        